     9:18-cv-00812-SAL           Date Filed 04/29/20     Entry Number 107         Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     BEAUFORT DIVISION

David L. Lamson,                                            Case No.: 9:18-cv-00812-SAL

               Plaintiff,

v.
                                                               OPINION AND ORDER
Jay Koon; Christopher J. Burnette; Charles A.
Browder, II; Jeremiah A. Spires; and Correct
Care Solutions,

               Defendants.


                                                                                     Judgment, ECF

Nos. 73, 74. Magistrate Judge Bristow Marchant issued a Report and Recommendation



      recommending that                                                                           and

that the Court dismiss Plainti                                            ECF No. 90. The parties

have fully briefed their positions on the Report, ECF Nos. 92, 96, 98, 102, and this matter is ripe

                                  For the reasons stated here

Motions for Summary Judgment and finds that Plaintiff did not allege any state law claims in the

operative complaint.

I.     Background

       This is a pro se civil rights case brought pursuant to 42 U.S.C. § 1983. The factual history

of this case as set forth in the Report is incorporated herein by reference. 1 Relevant to the

objections presently before the Court, Plaintiff states a claim of excessive force in violation of

1

         received medication at the Lexington County Detention Center beginning February 28, 2017. As
the parties acknowledge, see ECF Nos. 96 at 3, 98 at 2, this date should be May 28, 2017. See ECF No.
79-2 at 19.


                                                  1
      9:18-cv-00812-SAL          Date Filed 04/29/20        Entry Number 107           Page 2 of 8




the Fourth Amendment in connection with his arrest on May 27, 2017. In addition, he challenges

the conditions of his confinement thereafter as a pretrial detainee in the Lexington County

Detention Center. Specifically, Plaintiff alleges that Defendants were deliberately indifferent to

his serious medical needs.

                                      after a five-mile vehicular pursuit during which Plaintiff was

fleeing from Defendants Burnett and Browder at speeds exceeding eighty miles per hour. During



vehicular pursuit ended when Plaintiff ran a stop sign and hit a telephone pole. Plaintiff then

exited his vehicle and attempted to flee on foot toward a fence near a wooded area. Plaintiff

refused multiple verbal orders to get on the ground, at which point Defendant Burnett states he



             to resist,

       and was eventually able to handcuff him. See Burnett Aff., ECF No. 74-2; Browder Aff.,

ECF No. 74-4. Plaintiff, in his verified Amended Complaint, states that, during his arrest, he was




                                                                              After a trip to the hospital

to have a piece of wood removed from his foot, Plaintiff was detained at the Lexington County

Detention Center. His deliberate indifference claim relates primarily to not receiving new

eyeglasses            were broken during his arrest       a period of time in pretrial detention, which



2
 Plaintiff relays a completely different version of events in his unsworn response to the law enforcement
                                                   ECF No. 78 at 1-5. Unlike an affidavit or a verified
                                                                                                        v.
Kirkwood
documents cannot be considered on


                                                     2
      9:18-cv-00812-SAL         Date Filed 04/29/20       Entry Number 107         Page 3 of 8




allegedly caused migraine headaches. Plaintiff asserts this claim against Correct Care Solutions,

an entity which contracts to provide inmates with medical care.

         Because Plaintiff failed to show the existence of any genuine issues of material fact, the

                                                                                      The Magistrate

Judge also concluded that Plaintiff may be attempting to assert state law claims and

recommended they be dismissed without prejudice. Plaintiff filed an objection, ECF No. 96, in

which he (1) generally asks the Court to conduct a de novo review of the entire case; (2) points

out                                               objects to the

          Id. Correct Care Solutions also objected to the Report, ECF No. 92, arguing that

Plaintiff did not allege any state law claims and that, if he did, the Court should dismiss them

with prejudice.                                                                               After a

thorough review of the record, the Court adopts the Report as modified herein, grants



         with prejudice.

II.      Legal Standard

         Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper

when there is no genuine dispute as to any material fact and the moving party is entitled to

judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact

                                                                                          v. Diamond

Auto Glass, 242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)). A dispute of material fact i

              party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S.

at 248




                                                   3
       9:18-cv-00812-SAL       Date Filed 04/29/20     Entry Number 107       Page 4 of 8




        The moving party bears the initial burden of showing the absence of a genuine dispute of

material fact. Celotex, 477 U.S. at 323. If the moving party meets that burden and a properly

supported motion is before the court, the burden shifts to the non-

                                                                  Fed. R. Civ. P. 56(e); Celotex,

477 U.S. at 323. All inferences must be viewed in a light most favorable to the non-moving

party, but the non-

             or the building of one inference                       v. Hardy, 769 F.2d 213, 214

(4th Cir. 1985).

        Having applied the foregoing standard, the Magistrate Judge makes only a

recommendation to this Court.      The recommendation has no presumptive weight, and the

responsibility to make a final determination remains with this Court. See Mathews v. Weber, 423

U.S. 261, 270        (1976). The Court is charged with making a de novo determination of only

those portions of the Report that have been specifically objected to, and the Court may accept,

reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1). In the absence of

objections, the Court is not required to provide an explanation for adopting the Report and must



                              v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)



III.    Discussion

        A.

                                                                                      this whole



  party, if it wishes to object,




                                                4
      9:18-cv-00812-SAL         Date Filed 04/29/20       Entry Number 107       Page 5 of 8




recommendation. Fed. R. Civ. P. 72(b)(2) (emphasis added). A de novo review of a magistrate



                                General and conclusory objections that do not direct the Court to

any particular error in

        See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). To entertain such a general

                    the initial referral to the magistrate judge useless.        v. Rubenstein, 644

F. Supp. 2d 723, 730 (S.D.W. Va. 2009)                                                         ECF

No. 96 at 5, is improper under the Federal Rules of Civil Procedure and therefore overruled.

        B.      The                                                  Objection do not Establish a
                Genuine, Material Factual Issue for Trial.

        Plaintiff next

             of Defendants Burnett, Browder, and Spires, Plaintiff asks the Court to wonder,

             were not truthful . . . what else were they not truthful about in their reports and



notes a discrepancy as to whether Defendant Spires arrived before or after Plaintiff was placed in

a patrol vehicle. Id.

                                     as Defendant Spires testified. Id. at 2-3; Spires Aff., ECF No.

74-5 at ¶ 4. This objection fails.



Anderson, 477 U.S. at 256. But doing so does not help Plaintiff where the factual disputes noted

are immaterial under the law governing his excessive force claim. In addition, the objection

improperly

        To state a claim for use of excessive force under the Fourth Amendment, a plaintiff must

show that the force applied in effectuating his seizure was objectively unreasonable. See Henry v.



                                                   5
      9:18-cv-00812-SAL              Date Filed 04/29/20     Entry Number 107        Page 6 of 8




Purnell, 652 F.3d 524, 531 (4th Cir. 2011); Schultz v. Braga, 455 F.3d 470, 476 (4th Cir. 2006).



                                    (citing Elliott v. Leavitt, 99 F.3d 640, 643 (4th Cir. 1996)). The

factual disputes Plaintiff has identified         when Defendant Spires arrived on scene and whether

Spires saw a                                        not bear in any way on whether Defendant Burnett



          Finally, to the extent Plaintiff asks the Court to draw other inferences, unrelated to the

factual disputes identified, in his favor, see ECF No. 96 at 2

                he asks for his action to survive summary judgment based on speculation and

factual                                            considering a summary judgment motion, the court

                                                                 v. Bd. of Educ. of Carroll Cty., 304 F.

Supp. 3d 480, 489 (D. Md. 2018) (citing Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d

562, 569 (4th Cir. 2015); Mercantile Peninsula Bank v. French, 499 F.3d 345, 352 (4th Cir.

2007)).

               the veracity of a                                                        material factual

issues for trial, where Plaintiff



          C.
                                   the Extent of his Injuries.

          Finally, Plaintiff objects to the Magistrate Judge                                   Plaintiff

sustained during his arrest. ECF No. 96 at 3. Plaintiff presented the argument in his objection to

the Magistrate Judge, however, and the Report properly considers it.

          Plaintiff specifically objects to the portion of the Report wherein the Magistrate Judge

concluded the abrasions suffered as a result of being taken to the ground were not serious, and



                                                      6
        9:18-cv-00812-SAL           Date Filed 04/29/20        Entry Number 107          Page 7 of 8




the only significant medical treatment required as a result of the incident was necessitated by

Plaintiff stepping on a piece of wood. ECF No. 90 at 18.3 Plaintiff proceeds to cite authority for

the proposition that de minimis injury is not itself grounds to dismiss a claim. ECF No. 96 at 4.

Plaintiff presented this argument in opposition to summary judgment, however, see ECF No. 78

at 10, and the Report notes that a lack of injury is insufficient to grant summary judgment. ECF

No. 90 at 18 n.6 (citing Saunders v. Duke, 766 F.3d 1262, 1270 (11th Cir. 2014); Taylor v.

Dormire, 690 F.3d 898, 900 (8th Cir. 2012)).

                     an objection merely reiterates the same arguments made by the objecting party

in its original papers submitted to the magistrate judge, the Court subjects that portion of the

report-recommendation                                                                                       v.

Comm'r of Soc. Sec. Admin., No. 3:16-CV-2, 2017 WL 384061, at *3 (N.D.W. Va. Jan. 27,

2017) (quoting Taylor v. Astrue, 32 F.Supp.3d 253, 260 (N.D.N.Y. 2012)). Here, Plaintiff made,

and the Magistrate Judge properly considered, the instant object

Accordingly, the objection is overruled.

          D.       Liberal Construction of the Complaint does not Reveal State Law Claims.

          Correct Care Solutions objects to the

       attempting to assert) state law causes of action (for negligence, and possibly medical

                                                                                        holding the same to

a less stringent standard than those drafted by lawyers, does not reveal any intent to pursue state

law claims in this case.




3
    Any objection Plaintiff may have to the factual finding that his injuries were not objectively serious is
                                                                                    which cannot be ignored

             See Lamson Dep., ECF No. 74-


                                                       7
      9:18-cv-00812-SAL       Date Filed 04/29/20     Entry Number 107        Page 8 of 8




       The Court must construe a pro se complaint liberally. E.g., Hemphill v. Melton, 551 F.2d

589, 590-91 (4th Ci

                                              Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir.

2006). A                                           leads the Court to conclude that Plaintiff did

not assert any state law claims. While the Amended Complaint, ECF No. 36, states that it asserts



             can

      § 1983. Plaintiff states,



Nowhere in the pleadings does Plaintiff identify what state laws he alleges were violated or what

state claims over which the Court allegedly has supplemental jurisdiction. Accordingly, the

Court concludes that there are no state law claims alleged in this case, sustains Correct Care



IV.    Conclusion



  accordance with the applicable standard, the Court modifies the Report as set forth herein,




              IT IS SO ORDERED.


                                                           /s/ Sherri A. Lydon
                                                           United States District Judge
April 29, 2020
Florence, South Carolina




                                               8
